Citation Nr: 1727314	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  13-00 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for right wrist injury.

2.  Entitlement to service connection for right wrist injury.

3.  Entitlement to service connection for back disorder.

4.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel


INTRODUCTION

The Appellant served on active duty for training from June 1979 to November 1979 and on special active duty (SADT) from October 1987 to February 1988.  He had additional Army Reserve service, to include multiple periods of active duty for training.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The rating decision did not address reopening the right wrist claim.  In a December 2012 statement of the case the RO noted the claim was considered reopened and denied service connection for right wrist injury on the merits.

Although the RO reopened the claim for service connection for right wrist injury in its December 2012 statement of the case, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The issues of entitlement to service connection for a right wrist injury, back disorder and a psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  In a February 2000 determination letter, the RO denied service connection for a right wrist injury.  The Appellant was notified of his appellate rights, but did not express timely disagreement and did not perfect an appeal.

2.  The evidence received since the February 2000 letter is new and material and relates to an unestablished fact necessary to substantiate the claim for service connection for a right wrist injury.


CONCLUSIONS OF LAW

1.  A February 2000 determination by the RO that denied service connection for a right wrist injury is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016). 

2. New and material evidence has been received to reopen the claim of service connection for right wrist injury.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014);
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

As the Board's decision to reopen the Appellant's claims of entitlement to service connection for right wrist injury is completely favorable, no further notice and assistance is required to comply with the VCAA and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

II. New and Material Evidence

In February 2000, the RO issued a denial determination regarding the Appellant's claim for service connection for right wrist injury, because he did not provide requested information asked for in March 1999.  The Appellant was advised of the determination and his appellate rights.  However, he did not express timely disagreement.  Therefore, the February 2000 determination is final.  

The Board has considered the applicability of 38 C.F.R. § 3.156(b) (2016) which provides that when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Appellant's claim for service connection for right wrist injury was received within one year following the February 2000 determination.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).

The RO received the application to reopen the claim for service connection for right wrist injury in December 2008.

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).    

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

Since the final determination in February 2000, in-person VA examinations were performed on the Appellant.  At one examination, the examiner found that it was at least as likely as not that the Appellant's right wrist injury was related to service and the other examiner found that the Appellant's injury was related to an August 1981 accident.  As this evidence was not previously reviewed by agency decision makers, it is considered new and material.

Accordingly, the Appellant's claim of service connection for right wrist injury is reopened.


ORDER

The application to reopen the claim of service connection for right wrist injury is granted.



REMAND

I.  Wrist and Duty Status 

The Appellant was afforded VA wrist examinations in October 2009 and October 2012.  The 2009 examiner opined that the Appellant's wrist condition was at least as likely as not related to a wrist injury sustained while on active duty, citing a May 1983 right wrist surgery.   The 2012 examiner opined that the Appellant's wrist condition was not caused by or a result of injuries that occurred in August 1979 and stated that the Appellant's right wrist fracture "was clearly documented to have occurred" on August 12, 1981.

The 2012 examiner's account is supported by medical records from August 1981 stating the Appellant broke his wrist two weeks prior, although treatment records from the day the fracture are not located in the claims file.  However, the Appellant claims to have broken his wrist while on active duty in 1981.

The Appellant's service personnel records include a list of assignments from 1979 to 1988 and an Army Reserve Chronological Statement of Retirement Points for June 1982 through June 1987.  However, the records do not detail the dates the Appellant served on active duty, active duty for training (ACDUTRA) and inactive duty for training (INACDTURA).  Therefore, the case must be remanded to the originating agency to undertake appropriate development for the purpose of determining the dates he served on active duty, ACDUTRA, and INACDUTRA.

II.  VA Back Examination 

The Appellant was afforded a VA back examination in October 2012.  The examiner opined that the Appellant's back condition was not caused by or a result of an injury that occurred in July 1979.  In providing a rationale for this opinion the examiner focused on post-service accidents and work history.  However, the Appellant claims he hurt his back in service, in June 1988, rather than July 1979.  The Board notes the Appellant has also claimed to have hurt his back in service at Fort Pickett, in 1987, and that the record does reveal he was diagnosed with a lumbar sacral strain in November 1987.  The examiner did not address whether the Appellant's 1987-88 injury, or injuries, caused the Appellant's current back disability.  Furthermore, the Appellant told the examiner that he has had a history of chronic lumbar pain since being in service in 1988.  

Additionally, the Board notes that a medical record from December 2008 documents "probable old trauma" to the Appellant's thoracic spine.  Although the 2012 examiner noted this medical record, the examiner did not address whether this old trauma was consistent with the Appellant's 1987 lumbar sacral strain, a post-service accident or another event.  

Although a medical examiner need not discuss all of the potentially favorable evidence of record to render an adequate opinion, the examiner's opinion must still be based on consideration of the relevant medical history, which may be conveyed via lay statements.  See Roberson v. Shinseki, 22 Vet. App. 358, 367 (2009); Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) ("[T]here is no reasons-or-bases requirement imposed on examiners."); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

III.  Psychiatric Disorder

The Board notes that a claim for service connection for one psychiatric disorder includes claims for all other disorders reasonably raised by the record.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).

The Appellant was afforded a VA examination for posttraumatic stress disorder (PTSD) in November 2012.  The examiner found that a stressor of childhood trauma supported a diagnosis of PTSD for the Appellant.  The examiner also addressed a possible second stressor, that the Appellant was attacked and threatened by children and/or villagers with machetes while he was serving in Honduras.  The examiner noted a lack of corroborating evidence, but stated that "if substantiated, his claimed traumatic event might be an added stress factor."  However, such an opinion is equivocal and may not be relied on by the Board as a nexus opinion.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33   (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  

Additionally, the VA examiner touched on a possible third stressor, but did not otherwise address it.  The Appellant reported that while in Honduras he witnessed bloodied soldiers who were hacked by machetes, and that he slept with his M16 due to fear of the same thing happening to him in the middle of the night.  In a progress note from March 2009, the Appellant reported smells bring back his memories from Honduras.

IV.  Unacquired Records 

The Appellant has reported receiving treatment at Walter Reed, and the RO requested those medical records.  The RO requested a negative response if such records were not available.  No such response has been received, but the RO has not continued to follow-up.  If relevant records are considered to be held by a Federal department or agency then VA must make continued efforts until they are obtained, "unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  38 U.S.C.A. § 5103A(c)(2).

A review of the claim file reveals the RO has made similar unsuccessful attempts to obtain records, but did not continue to follow-up.  For example, in February 2013 VA requested updated records from Northport VAMC.  The RO received a response that the Appellant was never treated at Northport VAMC.  However, the claim file contains medical records from Northport VAMC, and the RO did not follow-up with Northport VAMC to obtain clarification or the additional records.

V.  Hearing Notice

The Board notes that several letters that have been mailed to the Appellant have been returned as undeliverable by the United States Postal Service.  VA has sent letters to multiple addresses in an effort to contact the Appellant, including to the address found on a VA Form 9 (Appeal to the Board) submitted in February 2013 which was the last contact of record the Appellant made with VA.  On that VA Form 9, the Appellant requested a hearing at his local VA office.  However, the letters informing the Appellant of the time and place of his hearing were not sent to the address on the form and the Appellant's representative was not able to contact him.  The Appellant did not attend his scheduled hearing.  The Appellant has a right to a hearing, but was not provided due process in the scheduling of his hearing as notice was not sent to the last address he provided VA.  See 38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following action:

1. Contact the Appellant and his representative and request that they provide sufficient information, and if necessary, authorization, to enable the AOJ to obtain any additional evidence pertinent to the claim on appeal. 

2.  Obtain all relevant, outstanding VA medical records and service personnel records, to include those necessary to verify the dates the Appellant served on active duty, ACDUTRA, and INACDUTRA, and take any appropriate action deemed necessary to adjudicate the Appellant's claims. 

The AOJ shall make a determination as to whether service from October 1987 to February 1988, characterized as special active duty (SADT), was active duty or ACDUTRA.

3.  Obtain a VA opinion that addresses the right wrist injury claim.  If the medical professional determines that additional examination of the Appellant is necessary to provide a reliable opinion, such examination must be scheduled.

The medical professional must provide an opinion addressing the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the right wrist disability had its onset during service or is related to any in-service disease, event, or injury.

For all opinions provided, the medical professional must include the underlying reasons for any conclusions reached.

4.  Obtain a VA opinion that addresses the back disorder claim.  If the medical professional determines that additional examination of the Appellant is necessary to provide a reliable opinion, such examination must be scheduled. 

The medical professional must provide an opinion addressing the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the back disability had its onset during service or is related to any in-service disease, event, or injury, to include the 1987 lumbar sacral strain.

For all opinions provided, the medical professional must include the underlying reasons for any conclusions reached.

5.  Obtain a VA opinion that addresses the psychiatric disorder claim.  If the medical professional determines that additional examination of the Appellant is necessary to provide a reliable opinion, such examination must be scheduled.

The medical professional must provide an opinion addressing the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the psychiatric disorder had its onset during active service or is related to any in-service disease, event, or injury, to include events in Honduras.

For all opinions provided, the medical professional must include the underlying reasons for any conclusions reached.

6.  Adjudicate the claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Appellant and his representative should be furnished with a Supplemental Statement of the Case and a hearing shall be scheduled unless the Appellant or his representative requests otherwise.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


